Citation Nr: 1121164	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  08-24 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for migraine headaches, currently rated as 10 percent disabling.

2.  Entitlement to service connection for prostate cancer, status post prostatectomy and radiation, with chronic pelvic pain, incontinence, and impotence.

3.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for an acquired psychiatric disability other than PTSD.  


REPRESENTATION

Appellant represented by:	Skip Morgan, Attorney at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran reportedly served on active duty from January 1988 to June 1988; from November 1990 to June 1991; and from January 2003 to December 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in November 2007, a statement of the case was issued in June 2008, and a substantive appeal was received in August 2008.   

The Veteran presented testimony at a Board hearing in January 2011.  Although the RO had previously described one of the issues as service connection for a personality disorder, the Veteran's representative made clear at the hearing that the claim was not for a personality disorder but for an acquired psychiatric disability other than PTSD, to include depression.  A transcript of the hearing is associated with the Veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The claims file contains a December 2006 partially favorable decision from the Social Security Administration (SSA).  However, the Board notes that the records upon which the decision was based are not part of the claims file.  Although some of the items enumerated under the "List of Exhibits" are in the claims file, others appear to be absent.  

The Board regrets having to remand for more records to be added to an already voluminous claims file.  However, since the precise nature of the Veteran's medical history may be relevant in the present case, the Veteran's SSA records should be obtained.  VA has a duty to obtain Social Security Administration (SSA) records when they may be relevant and VA has actual notice that the Veteran is receiving SSA benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).  

Additionally, the Veteran alleges that between February 25, 1991 and February 27, 1991, he was subjected to SCUD missile fire.  The missile hit one of the barracks near the place where the Veteran was staying; and that it killed 28 people.  He stated that at the time, he was serving with the 766th Combat Support Company.  Personnel records confirm that the Veteran was assigned to that unit and that he was stationed in southwest Asia from November 1990 to June 1991.  

In Pentecost v. Principi, 16 Vet.App. 124, 128 (2002), the United States Court of Appeals for Veterans Claims (Court) addressed a claim for service connection for PTSD and noted that "[a]lthough the unit records do not specifically state that the Veteran was present during the rocket attacks, the fact that he was stationed with a unit that was present while such attacks occurred would strongly suggest that he was, in fact, exposed to attacks."  Upon further review of the above, the Board finds that the stressor described by the Veteran is arguably of sufficient detail in terms of dates and locations to allow for an attempt at verification.

In addition, the Board notes that 38 C.F.R. § 3.304(f) has been amended.  The result is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  

Under the revised regulation, service connection can be granted if the evidence demonstrates: (1) a current diagnosis of PTSD (rendered by an examiner specified by the regulation); (2) an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and (3) the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA. 

The Board also notes that during the January 2011 Board hearing, the Veteran indicated that he would be submitting some photographs and/or other items of evidence.  However, the claims file does not appear to include any items which may have been submitted to the RO at or after the hearing.  

Accordingly, the case is REMANDED for the following action:

1.  Any items of evidence which the Veteran may have submitted at or after the January 2011 hearing should be associated with the claims file. 

2.  VA treatment records documenting treatment subsequent to May 2010 should be associated with the claims file. 

3.  The RO should contact the Social Security Administration (SSA) and obtain and associate with the claims file copies of the Veteran's records regarding 
SSA benefits, including any SSA administrative decisions (favorable or unfavorable) and the medical records upon which the decisions were based. 

4.  The RO should forward the Veteran's service personnel records to JSRCC and any other appropriate destination for the purpose of searching the unit records of the 766th Combat Support Company to ascertain whether the Veteran's unit was subjected to SCUD missile fire.  

5.  Regardless of whether a claimed stressor is corroborated, the Veteran should be scheduled for a VA psychiatric examination by a VA psychiatrist or psychologist, or one contracted with by VA.  If a claimed stressor has been corroborated, the examiner should be informed of the details of the stressor(s).

It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any indicated special tests should be conducted.  The examiner should clearly report all current psychiatric disorders which are diagnosed on examination.

     a)  If a diagnosis of PTSD is made, the examiner should indicate whether the PTSD is related to either 

     (1)  a verified stressor, or 

     (2)  a claimed stressor that is related to the Veteran's fear of an in-service hostile military or terrorist activity.    

     b)  As to any depression and any other diagnosed psychiatric disorder other than PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (a 50% or higher degree of disability) that such disorder was manifested during service or is otherwise causally related to service.

6.  After completion of the above, the RO should review the expanded record and determine if the benefits sought can be granted.  The RO should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


